MEMORANDUM OPINION AND ORDER
John Robert Blakey, United States District Judge
Plaintiff Jerrold Davis (“Plaintiff’), an inmate at Stateville Correctional Center (“Stateville”), alleges that Defendants, officials at Stateville and the Illinois Department of Corrections, violated his Eighth Amendment rights by subjecting him to cruel and unusual prison conditions. Second Am. Compl. [22]. On August 3, 2016, Defendants filed a motion to dismiss Plaintiffs case for failure to state a claim. Defs.’ Mot; Dismiss [24]. Defendants argue that, viewed objectively, Plaintiffs allegations are not sufficiently serious to establish a constitutional violation. Mem. Supp. Defs.’ Mot. Dismiss [25]. For the reasons explained below, Defendants’ motion is denied.
I. Background
Plaintiff has been an inmate at Stateville Correctional Center since 2006. Second Am. Compl. [22] ¶ 3, Ex. B. Plaintiff alleges that during his incarceration, Defendants have subjected him to deplorable living conditions that have exacerbated his asthma, increased his risk of bone cancer and fungal diseases, and caused leukemia. Id. ¶¶ 9, 21, 30, 36.
Specifically, Plaintiff first alleges that Stateville’s water supply includes excessive amounts of “microbiotic,” “inorganic,” and “radioactive” contaminants; “pesticides and herbicides”; and “organic chemicals.” Id. ¶ 20. Plaintiff further claims that the water supply contains radium, alpha emitters, copper, and lead. Id. ¶¶ 21-24. Plaintiff alleges that, due to these impurities, the water “is. often dark brown” and “malodorous.” Id. ¶ 25. He asserts that extended radium exposure may cause bone cancer, and that the radium and alpha *904emitters are the cause and aggravators of his leukemia. Id. ¶¶ 9, 21, 23.
Plaintiff next alleges that Defendants “have allowed numerous birds to fly freely” throughout the prison's living units and cafeteria. Id. ¶ 27. Plaintiff claims that these birds cause communicable and fungal diseases such as histoplasmosis, psittacosis, alveolitis, avian influenza, and campylo-bacteriosis. Id. ¶¶ 28-30. Additionally, Plaintiff claims that mice “roam in and out of cells regularly” and that there “are massive infestations of roaches and spiders” in the inmates’ cells and shower area. Id. ¶ 31. Plaintiff alleges that the roach infestation resulted in two roaches being removed from his right ear canal on June 26, 2016, and that he continues to experience “ear pain, interference with sleep and psychological damage.” Id. ¶ 32.
Third, Plaintiff claims that inadequate ventilation causes the air he breathes to be “thick with dust, hair, pest and bird dander, airborne viruses and wool fibers.” Id. ¶ 35. He further alleges that the vents in numerous cells are covered with steel plates that prevent air circulation. Id. ¶ 37. Plaintiff maintains that the resultant atmosphere exacerbates symptoms from his asthma. Id. ¶ 36.
Finally, Plaintiff alleges that his cell is unsanitary due to Defendants’ refusal to distribute adequate cleaning supplies on a regular basis. Id. ¶ 39. Plaintiff claims he is provided disinfectant for his cell only once a week and must share the disinfectant with the twenty-nine other cells in his gallery. Id. ¶¶ 42-43. He alleges that, due to these deficiencies, his cell and shower area cannot be adequately cleaned and that the resultant toxic mold can result in neurological damage and cancer. Id. ¶¶ 46-47.
Plaintiff claims that Defendants are aware of the aforementioned conditions but have refused to adequately alleviate the problems. Id. ¶¶ 26, 33-34, 38, 48-49. Plaintiff argues that, combined, these conditions amount to cruel and unusual punishment and that Defendants’ knowing disregard for Plaintiffs living situation constitutes deliberate indifference.
II. Legal Standard
A motion to dismiss under Rule 12(b)(6) “challenges the sufficiency of the complaint for failure to state a claim upon which relief may be granted.” Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080 (7th Cir. 1997). To survive a motion to dismiss, the claim must first comply with Rule 8 of the Federal Rules of Civil Procedure by providing “a short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such that the defendant is given “fair notice” of what the claim is “and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)).
Second, the complaint must contain “sufficient factual matter” to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Twombly, 550 U.S. at 570, 127 S.Ct. 1955). That is, the allegations must raise the possibility of relief above the “speculative level.” E.E.O.C. v. Concentra Health Servs. Inc., 496 F.3d 773, 776 (7th Cir. 2007). A claim has facial plausibility “when the pleaded factual content allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (citing Twombly, 550 U.S. at 556, 127 S.Ct. 1955). The plausibility standard “is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Williamson v. Curran, 714 F.3d 432, 436 (7th *905Cir. 2018). The “amount of factual allegations required to state a plausible claim for relief depends on the complexity of the legal theory alleged,” but “threadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Limestone Dev. Corp. v. Vill. of Lemont, 520 F.3d 797, 803 (7th Cir. 2008). In evaluating the complaint, the Court accepts all well-pleaded allegations as true and draws all reasonable inferences in favor of Plaintiff. Iqbal, 556 U.S. at 678, 129 S.Ct. 1937.
As to the alleged deprivations of Plaintiffs confinement, to sufficiently plead a claim under the Eighth Amendment, Plaintiff must demonstrate that: (1) the alleged condition, viewed objectively, is sufficiently serious; and (2) Defendants acted with subjective deliberate indifference towards the condition. Board v. Farnham, 394 F.3d 469, 479-80 (7th Cir. 2005); Delaney v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001).
Regarding the first element, prison conditions may be “harsh and uncomfortable without violating the Eighth Amendment’s prohibition against cruel and unusual punishment.” Dixon v. Godinez, 114 F.3d 640, 642 (7th Cir. 1997) (citing Farmer v. Brennan, 511 U.S. 825, 834,114 S:Ct. 1970, 128 L.Ed.2d 811 (1994)). The Eighth Amendment “does not require prisons to provide prisoners with more salubrious air, healthier food, or cleaner water than are enjoyed by substantial numbers of free Americans.” Carroll v. DeTella, 255 F.3d 470, 472-73 (7th Cir. 2001). Rather, “extreme deprivations are required to make out a conditions-of-confinement claim.” Turner v. Miller, 301 F.3d 599, 603 (7th Cir. 2002). Plaintiff must show that the alleged deprivations, viewed objectively, are so serious as to amount to the denial of “the minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at 834, 114 S.Ct. 1970 (quoting Rhodes v. Chapman, 452 U.S. 337, 347, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981)).
Regarding the second element, “deliberate indifference” means “subjective awareness.” Riccardo v. Rausch, 375 F.3d 521, 526 (7th Cir. 2004). The relevant in quiry is whether Defendants “actually knew about [Plaintiffs] condition, not whether a reasonable official should have known.” Qian v. Kautz, 168 F.3d 949, 955 (7th Cir. 1999) (emphasis added). Deliberate indifference “is more than negligence and approaches intentional wrongdoing.” Johnson v. Snyder, 444 F.3d 579, 585 (7th Cir. 2006) (quoting Collignon v. Milwaukee County, 163 F.3d 982, 988 (7th Cir. 1998)). Plaintiff must allege that Defendants “acted with the equivalent of criminal recklessness.” Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008) (quoting Borello v. Allison, 446 F.3d 742, 747 (7th Cir. 2006)). That is, “a plaintiff must establish that the official knew of the risk (or a high probability of the risk) and did nothing.” Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996).
III. Discussion
Plaintiffs Second Amended Complaint alleges that, considered in their totality, Stateville’s contaminated water, pest infestation, inadequate ventilation, and insufficient cleaning supplies amount to an Eight Amendment violation. Second Am. Compl. [22] ¶ 17. Accepting Plaintiffs allegations as true and drawing all reasonable inferences therefrom, Plaintiff sufficiently states a claim upon which relief may be granted.1
*906A. Contaminated Water
While a prisoner “is not constitutionally entitled to perfectly filtered water,” a “denial of drinkable water, even for a few days, may be actionable.” Riley-el v. Illinois, No. 13-CV-5768, 2014 WL 3396531, at *2-*3 (N.D. Ill. July 10, 2014) (citing Atkins v. City of Chicago, 631 F.3d 823, 830 (7th Cir. 2011)). Plaintiffs claims about Stateville’s water supply are not novel, nor are Defendants’ proffered critiques. In Jones v. Hardy, for example, the plaintiff brought an Eighth Amendment claim on the grounds that Stateville water “was contaminated with radium and rust, prison employees did not drink it, and Plaintiff experienced diarrhea and nausea as a result.” No. 11-CV-699, 2012 WL 1133797, at *1 (N.D. Ill. Apr. 4, 2012). The plaintiff further alleged that the water, which possessed a “smelly odor and rust color,” caused stomach discomfort that would “double him over in pain,” induced “a lot of joint pain,” and possessed high levels of radium “known to cause cancer.” Jones, No. 11-CV-699, ECF No. 13 at 14, 18. As in the present case, the defendants moved to dismiss, arguing that the “conditions were not so deficient to amount to a constitutional violation.” Jones, 2012 WL 1133797, at *2. Rejecting the defendant’s claim, the court found that “[c]ontrary to the Defendant’s contention, the Court cannot determine the severity of the conditions at this stage of this case.” Id. at *3. According to the court, the plaintiffs complaint “sufficiently plead[ed] the seriousness of’ the contaminated water to state an Eighth Amendment violation.
Similarly, in Riley-el v. Illinois, the plaintiff alleged that Stateville water was “tainted by radium,” was “brown in color,” and “smelled of sewage or rotten eggs.” 2014 WL 3396531, at *2. The plaintiff further claimed that “because of the contaminated water, he developed headaches, stomach pains, [and] diarrhea,” and that “exposure to the contaminated water could lead to cancer.” Id. On these allegations, the court denied a motion to dismiss for failure to state a claim. The defendants, like Defendants here, argued that dismissal was warranted because the plaintiff presented “no evidence connecting his stomach pains and diarrhea to the alleged tainted water.” Id. at *3; see Defs.’ Reply [31] 3 (“Plaintiff.. .lacks any factual support whatsoever for these allegations.”). The court held, however, that there “is no requirement at this stage of litigation that Plaintiff provide evidence, just that he state a plausible claim.” Riley-el, 2014 WL 3396531, at *3. The same reasoning applies here.
Finally, the plaintiff in Truidalle v. Taylor alleged that Stateville water was polluted “with dangerous toxins and dirty and filthy substances,” was “routinely rusty, brown, and malodorous,” and “smell[ed] as if it ha[d] been over-treated with chlorine.” No. 11-CV-1170, 2011 WL 6780690, at *2 (N.D. Ill. Dec. 23, 2011) (internal quotations omitted). The plaintiff further claimed that the water “exceeded maximum allowable levels of radium” linked to bone cancer and that “[t]he prison, along with towns in the Joliet area, issue[d] occasional ‘boil orders.’” Id. The plaintiff alleged that consuming the water caused “a burning sensation,” diarrhea, stomach pains, “a lump on his scrotum,” and “cysts and moles growing on his body.” Id. The plaintiff also allegedly suffered from “a stroke and a heart attack,” “gastro-intesti-nal issues,” “acid reflux disease,” and “high blood pressure” while incarcerated. Id. Denying the defendants’ motion to dismiss, the court held that such allegations were “sufficiently serious” to allege a constitutional claim. Id. at *3-*5.
Plaintiffs water allegations, as those in Jones, Riley-el, and Tmidalle, sufficiently raise a plausible cause of action. Defen*907dant’s reliance on Carroll v. DeTella, 255 F.3d 470, 472 (7th Cir. 2001) is misplaced. In Carroll, the Seventh Circuit affirmed summary judgment in favor of defendants after an Illinois prison inmate claimed that his drinking water was contaminated with radium and lead. Id. at 471. As court noted in Truidalle, however, Carroll was decided at the summary judgment stage “on the basis of a more fully developed record.” 2011 WL 6780690, at *4; see also White v. Monohan, 326 Fed.Appx. 385, 387 (7th Cir. 2009) (distinguishing Carroll on same grounds and reversing dismissal of Eighth Amendment claim for contaminated water). Moreover, the only injury asserted in Carroll was “possible” bladder cancer as opposed to the concrete injury—leukemia—Plaintiff claims to have sustained here. 99-CV-2443, 2000 WL 20711, at *6 (N.D. Ill. Jan. 10, 2000); see also Truidalle, 2011 WL 6780690, at *4 (distinguishing Carroll on grounds that it merely “involved fear of heightened cancer risk”). Carroll, therefore, “does not necessarily preclude the instant case” at this juncture. Truidalle, 2011 WL 6780690, at *4.
B. Pest Infestation
A “prolonged pest infestation, specifically a significant infestation of cockroaches and mice,” may be considered a deprivation sufficient to constitute a constitutional violation. Sain v. Wood, 512 F.3d 886, 894 (7th Cir. 2008) (citing Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996)). The Court must consider “how extensive the infestation of a prisoner’s cell is, what the infesting pests are, what odors or bites or risk of disease they create, what particular psychological sensitivities the prisoner was known to have... and how long the infestation continues.” Thomas v. Illinois, 697 F.3d 612, 614-15 (7th Cir. 2012).
In Antonelli, the prisoner plaintiff alleged that cockroaches and mice were “everywhere,” “crawling on his body,” “constantly awakening him,” and “causing the environment to be unsanitary.” 81 F.3d at 1431. The plaintiff further alleged that the prison received only two pest-control sprayings over sixteen months. Id. The district court dismissed the plaintiffs claim on the grounds that, given the periodic sprayings, it failed to sufficiently plead deliberate indifference on the part of prison personnel. Id. The Seventh Circuit reversed, holding that two sprayings in sixteen months “may have been seriously insufficient” and did not “necessarily show that the defendants were less than deliberately indifferent.” Id. The court stated that, as alleged, the pest infestation constituted “a prolonged deprivation seriously impacting on [the plaintiffs] health” that “should not have been dismissed.” Id.
Twelve yéars later, in Sain, the Seventh Circuit distinguished its Antonelli holding. In Sain, a civilly committed plaintiff alleged that his cell “was infested with roaches.” Id. at 889. Specifically, the plaintiff claimed that, during his approximately six-year confinement, he “saw roaches crawling around his cell,” and “coming from under his bed and out of cracks in the wall and sink,” and thát “he was bitten by a cockroach twice.” Id. at 889, 894. The plaintiff conceded, however, that an exterminator visited his cell “every month or month and a half’ or in specific response to the plaintiffs complaints. Id. at 894. The court held that, on these facts, while the conditions of the plaintiffs detention “were certainly unpleasant,” they did not rise to the level of a constitutional violation. Id.
Since Sain, courts in this circuit have compared the particular circumstances of an alleged pest infestation with those presented in Antonelli and Sain. Compare, e.g., Gray v. Hardy, 826 F.3d 1000, 1007 (7th Cir. 2016) (finding pest infestation resulting in exacerbated asthma, “skin breakouts,” and psychological harm suffi*908ciently serious); White v. Monahan, No. 07-CV-437, 2013 WL 587511, at *7-*9 (N.D. Ill. Feb. 14, 2013) (finding five-year exposure to roaches, mice, bees, and wasps that resulted in near-daily insect bites sufficiently serious) with Smith v. Dart, 803 F.3d 304, 312 (7th Cir. 2015) (finding allegations of “mere presence of laundry list of pests” without contact with plaintiffs person or property or claims of physical, psychological, or property damage not sufficiently serious); Allen v. Engelson, No. 14-CV-9398, 2016 WL 4245514, at *4-*5 (N.D. Ill. Aug. 11, 2016) (finding six-day exposure to mice and birds where mouse merely crossed inmate’s mattress and bird droppings landed on bed sheet not sufficiently serious).
In Lyons v. Vergara—a recent decision from this District—the plaintiff alleged that his cell was “virtually overrun with pests,” including “cockroaches, spiders, earwigs, and mice.” No. 14-CV-9564, 2016 WL 4493455, at *8 (N.D. Ill. Aug. 26, 2016). The plaintiff further contended that he “witnessed his cellmate having to have an insect removed from his ear canal,” and that as a result, he suffered from insomnia “due to his great fear of experiencing the same trauma.” Id. Both the plaintiff and his cellmate “purportedly slept with tissue in them ears to ward off bugs.” Id. The court found that these facts “could support a finding that the infestation problem was ‘serious,’ for purposes of constitutional analysis.” Id.
Here, Plaintiffs allegations mirror those presented in Lyons. Moreover, Plaintiffs claims cover approximately a ten-year period—seven-and-a-half times longer than the sixteen-month period presented in An-tonelli, and over one-and-a-half times longer than the six-year confinement in Sain. Additionally, contrary to Sain, where no evidence of physical harm was presented, Plaintiff alleges that two cockroaches were physically removed from his right ear canal. As in Lyons, Plaintiff alleges that this physical invasion has resulted in “psychological damage” and “interference with sleep.” Second Am. Compl. [22] ¶ 32. Taking Plaintiffs allegations as true, as we must, Plaintiff has pleaded sufficiently serious conditions to survive a motion to dismiss.
C. Inadequate Ventilation
The Seventh Circuit has “continually espoused a prisoner’s right to adequate ventilation.” Bd. v. Farnham, 394 F.3d 469, 487 (7th Cir. 2005); Martin v. Tyson, 845 F.2d 1451, 1456 (7th Cir. 1988); Shelby County v. Westlake, 798 F.2d 1085, 1087 (7th Cir. 1986). When the plaintiff alleges “direct physical manifestation of the harm caused by the poor ventilation, as well as the quite likely possibility for future health problems” he has satisfied the objective prong of an Eighth Amendment violation. Farnham, 394 F.3d at 486.
In Famham, state prison inmates alleged that their jail’s heating and air flow system “issued a constant flow of black fiberglass dust” that caused frequent nosebleeds and exacerbated one of the plaintiffs pre-existing asthma. Id. at 473, 475. Evidence indicated that the jail vents were vacuumed only once during the alleged time period, and that “the jail was dusty and dirty all the time.” Id. at 474. On appeal, the Seventh Circuit affirmed denial of the defendants’ motion for summary judgment and held that such allegations were “sufficient to constitute an objectively serious harm” under the Eighth Amendment. Id. at 486.
Subsequently, in Myrick v. Anglin, the Seventh Circuit applied Famham in the context of a motion to dismiss. 496 Fed. Appx. 670, 675 (7th Cir. 2012). The plaintiff, an eight-year inmate, alleged unconstitutional conditions of confinement because, inter alia, he was “exposed to dust.” Id. at *909673-74. Unlike Farnham, however, the plaintiff did not allege severe physical manifestations, and only claimed that the dust “caused him pain and difficulty breathing.” Id. at 675. Nevertheless, the court, citing Famham, reversed the district court’s dismissal of the plaintiffs complaint. Id. The court affirmed that “[c]om-plaints of inadequate ventilation may state a claim for relief’ and held that the plaintiffs claim was “not so implausible that the district court could dismiss it at the pleading stage.” Id.
Finally, in Ames v. Randle—also from this District—the plaintiff alleged that “the vent intended to allow fresh air to flow into his cell [was] covered with a steel plate,” “the exhaust fans [were] not used,” “and most windows [were] screwed shut.” 933 F.Supp.2d 1028, 1031 (N.D. Ill. 2013). The plaintiff claimed that the lack of ventilation caused air quality to be poor and air temperature to routinely exceed 90 degrees, which consequently undermined his health. Id. Specifically, the plaintiff claimed that he suffered from “fungal infections,” “an infection in the lining of his heart,” and “frequent respiratory infections.” Id. at 1035. The defendants argued that the air was “not so objectively harsh as to give rise to a claim of cruel and unusual punishment.” Id. The court disagreed, finding “little difficulty in concluding that the alleged conditions [were] plainly serious enough to satisfy the first prong of the two-step inquiry.” Id.
Pursuant to Farnham, Myrick, and Ames, at this stage, Plaintiff raises a plausible Eighth Amendment claim. Plaintiff not only describes air quality (or lack thereof) comparable to the aforementioned cases, but also alleges a direct physical manifestation of the harm caused by the poor ventilation—aggravation of his asthma. Defendants’ reference to Dixon v Godinez, 114 F.3d 640 (7th Cir. 1997), is inapposite. Although Dixon found a plaintiffs inadequate ventilation claim meritless due to a lack of “backing from medical or scientific sources,” id. at 645, “Defendants ignore the fact that Dixon was decided on a motion for summary judgment.” Ames, 933 F.Supp.2d at 1036. Contrary to Defendants’ assertions, whether evidence supports Plaintiffs allegations “is not an issue to be decided on a motion to dismiss, and is left for another day.” Id.
D. Lack Of Adequate Cleaning Supplies
Unhygienic conditions, “when combined with the jail’s failure to provide detainees with a way to clean for themselves with running water or other supplies, state a claim for relief.” Budd v. Motley, 711 F.3d 840, 843 (7th Cir. 2013) (reversing dismissal where jail failed to furnish cleaning supplies and conditions of detention included overcrowded cells, broken windows, cracked toilets, leaking water, extensive rust, mold, and spider webs); Vinning-El v. Long, 482 F.3d 923, 924-25 (7th Cir. 2007) (reversing summary judgment where prisoner was held for six days without sanitation items in cell contaminated with human waste and non-functioning sink and toilet); Johnson v. Pelker, 891 F.2d 136, 139-40 (7th Cir. 1989) (reversing summary judgment where prisoner was denied cleaning supplies and confined for three days to cell smeared with human waste and no running water).
As the above cases indicate, the Seventh Circuit has recognized Eighth Amendment violations for deprivations of cleaning supplies “only in extreme circumstances.” Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016). Plaintiff, however, “is entitled to have his complaint evaluated as a whole,” particularly where, as here, he combines his allegations into a single claim. Id. Some “conditions of confinement may establish an Eighth Amendment viola*910tion in combination when each alone would not do so.” Id. (quoting Gillis v. Litscher, 468 F.3d 488, 498 (7th Cir. 2006)). Similarly, an “adverse condition of confinement, if endured over a significant time, can become an Eighth Amendment violation even if it would not be impermissible if it were only a short-term problem.” Id.
In Gray, the plaintiff, a fifteen-year Stateville inmate, claimed to see cockroaches “at least every other day, and sometimes as often as every few minutes.” Id. at 1003-04. He further alleged that mice ate his food, birds left their droppings on the floors and walls, and that the cell house was infested with insects. Id. at 1004. Although prison officials attempted to remove the birds every three months, utilized a pest control company once a month, and washed the floors every other day, the plaintiff maintained that the dander and feces remained in difficult-to-reach places. Id. The plaintiff further claimed that the prison’s regulation of cleaning supplies contributed to the unsanitary conditions. Specifically, the plaintiff alleged that he received only one towel, which was replaced every eight months, and did not have access to mops, brooms, or buckets. Id. He also asserted that, although he was given watered-down disinfectant spray and permitted to purchase soap or detergent at the commissary, he was not permitted to store such chemicals in his cell. Id. The plaintiff alleged that, combined, the conditions of his confinement exacerbated his asthma and caused skin rashes. Id.
The district court granted summary judgment to the defendant, finding that “none of the conditions Gray described were so bad that they violated the Eighth Amendment.” The Seventh Circuit reversed. The court acknowledged that the plaintiffs claims of pest infestation or lack adequate cleaning supplies, standing alone, “may not describe a sufficiently serious condition to meet the first element of the Eighth Amendment test.” Id. at 1005. Taken together, however, “the myriad infestations and his lack of access to adequate cleaning supplies” were sufficient to support a finding that the prison “deprived [the plaintiff] of the basic human need of rudimentary sanitation in violation of the Eighth Amendment.” Id.
Plaintiffs allegations warrant similar treatment here, particularly at this stage of the proceedings. Viewing Plaintiffs cleaning supplies allegations in conjunction with his other accusations discussed supra, Plaintiff has pleaded sufficiently serious hygienic conditions to survive a motion to dismiss.
IV. Conclusion
Defendant’s Motion to Dismiss [24] is denied. Defendants are directed to file an answer or other responsive pleading within twenty-one days of the date of this order.

. Defendants' motion focuses solely upon the objective seriousness of Plaintiff's alleged living conditions; it does not challenge the sufficiency of Plaintiff's claim as it relates to deliberate indifference. See Mem. Supp. Defs.’ Mot. Dismiss [25], Therefore, the second prong of the Eighth Amendment analysis will not be further discussed.